Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Nyron Joel Nichols appeals the district court’s order denying his motion for modification of the record and his motion to produce a copy of the court reporter’s original sound recordings of the proceedings. We have independently reviewed the record and find that Nichols is not entitled to the relief he requests. Accordingly, we deny Nichols’ motion for stay pending appeal and affirm for the reasons stated by the district court. United States v. Nichols, No. 7:07-cr-00006-gec-1 (W.D.Va. July 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.